 

Exhibit 10.2

 

BUILDERS FIRSTSOURCE, INC.

 

First Amendment to the Employment Agreement

with M. Chad Crow

 

This First Amendment to the Employment Agreement dated as of February 23, 2010,
(the “Employment Agreement”) between Builders FirstSource, Inc. (the “Company”)
and M. Chad Crow (“Executive”) is entered into and effective as of the 19th day
of May, 2017.

 

In consideration of the mutual covenants set forth herein and the continued
employment of Executive by the Company, and intending to be legally bound herby,
the parties agree as follows:

 

1.The Employment Agreement is hereby amended by amending and restating the
section entitled “Confidentiality, Non-Competition” as follows:

 

“9. Confidentiality, Non-Competition.

(a)Executive acknowledges that:  (i) the Executive has, and his employment
hereunder will require that Executive continue to have, access to and knowledge
of Confidential Information (as hereinafter defined); (ii) the direct and
indirect disclosure of any such Confidential Information to existing or
potential competitors of the Company or its subsidiaries would place the Company
at a competitive disadvantage and would do damage, monetary or otherwise, to the
Company’s businesses; and (iii) the engaging by Executive in any of the
activities prohibited by this Section 9 may constitute improper appropriation
and/or use of such Confidential Information.  Executive expressly acknowledges
that the Confidential Information constitutes a protectable business interest of
the Company.  

As used herein, the term “Confidential Information” shall mean information of
any kind, nature or description which is disclosed to or otherwise known to the
Executive as a direct or indirect consequence of his association with the
Company and its subsidiaries, which information is not generally known to the
public or in the businesses in which such entities are engaged or which
information relates to specific investment opportunities within the scope of
their business which were considered by the Company or its subsidiaries during
the Term.  Assuming the foregoing criteria are met, Confidential Information
includes, but is not limited to, information (including without limitation
compilations) concerning the Company’s and its subsidiaries’ financial plans and
performance, potential acquisitions, business plans and strategies, personnel
information, information technology processes, research, development, and
manufacturing of Company or its subsidiaries’ products, existing or prospective
customers, proposals made to existing or prospective customers or other
information contained in bids or offers to such customers, the terms of any
arrangements or agreements with customers, including the amounts paid for
services or how pricing was developed by the Company or its subsidiaries, the
layout, design and implementation of customer specific projects, the identity of
suppliers or subcontractors, information regarding supplier or subcontractor
pricing or contract terms, the composition or description of future services
that are or may be provided by the Company or any of its subsidiaries, the
Company’s or any of its subsidiaries’ financial, marketing and sales
information, and technical expertise, formulas, source codes and know how
developed by the Company or any of its subsidiaries, including the unique manner
in which the Company or any if its subsidiaries conducts its
business.  Confidential Information also includes information disclosed to the
Company or any of its subsidiaries by a third party that the Company or such
subsidiary is required to treat as confidential.  Notwithstanding the foregoing,
“Confidential Information” shall not be deemed to include information which (i)
is or becomes generally

Page 1 of 4

--------------------------------------------------------------------------------

 

available to the public other than as a result of a disclosure by the Executive,
(ii) becomes available to the Executive on a non-confidential basis from a
source other than the Company or any of its subsidiaries, provided that such
source is not bound by any contractual, legal or fiduciary obligation with
respect to such information or (iii) was in the Executive’s possession prior to
being furnished by the Company or any of its subsidiaries.

(b)During the Term of this Agreement and for a period of one year after the
termination of Executive’s employment hereunder (upon expiration of the Term or
otherwise), Executive shall not, directly or indirectly, whether individually,
as a director, stockholder, owner, manager, member, partner, employee,
consultant, principal or agent of any business, or in any other capacity, use
for his own account, utilize or make known, disclose, furnish or make available
to any person, firm or corporation any of the Confidential Information, other
than to authorized officers, directors and employees of the Company or its
subsidiaries in the proper performance of the duties contemplated herein, or as
required by a court of competent jurisdiction or other administrative or
legislative body; provided that, prior to disclosing any of the Confidential
Information to a court or other administrative or legislative body, Executive
shall promptly notify the Company so that the Company may seek a protective
order or other appropriate remedy.  Executive agrees to return all Confidential
Information, including all photocopies, extracts and summaries thereof, and any
such information stored electronically on tapes, computer disks or in any other
manner to the Company at any time upon request by the Company and upon the
termination of his employment for any reason.  Notwithstanding the foregoing,
nothing in this Agreement is intended to limit Executive’s right to make
disclosures to, or participate in communications with, the Securities and
Exchange Commission or any other government agency regarding possible violations
of law, without prior notice to the Company.

(c)During the Term of this Agreement and for a period of one year after
termination of Executive’s employment hereunder (upon expiration of the Term or
otherwise), Executive shall not engage in competition (or assist any other
Person in engaging in competition) with the Company or any of its subsidiaries,
directly or indirectly (either individually, by any form of ownership, or as a
director, manager, member, officer, principal, agent, employee, employer,
advisor, consultant, lender, member, shareholder, partner, or other
representative in a Competing Business), in the Business of the Company in a
Prohibited Location by performing services that are the same as or substantially
similar to those services Executive performed for the Company or its
subsidiaries at any time during the last two years of Executive’s employment
with the Company or its subsidiaries.  “Person” means any individual,
corporation, limited liability company, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization or other
entity.  “Competing Business” means any business, regardless of form, that is
directly engaged, in whole or in relevant part, in any business or enterprise
that is the same as, or substantially the same as, the Business of the
Company.  The “Business of the Company” means the business of supplying,
manufacturing, designing, constructing or installing structural and related
building products, including without limitation roof and floor trusses, wall
panels, stairs, windows, doors, engineered wood products, lumber and lumber
sheet goods, millwork, kitchen cabinets, gypsum, siding, roofing, insulation,
hardware and other building products.  A “Prohibited Location” means any
location within fifty (50) miles of any of the Company’s or any of its
subsidiaries’ physical locations.  For the purposes of this Agreement, the
parties agree that homebuilders and any vendors supplying building products or
services to the Company shall be deemed to be Competing Businesses.

(d)During the Term of this Agreement and for a period of two years after
termination of Executive’s employment hereunder (upon expiration of the Term or
otherwise), Executive shall not directly or indirectly solicit or divert, or
attempt to solicit or divert, (either on behalf of the Executive or any other
Person) any person employed by the Company or any of its subsidiaries with whom
Executive had contact in the course of his employment with the Company or its
subsidiaries (each, a “Company Employee“) to leave or reduce their employment
with the Company or any of its subsidiaries

Page 2 of 4

 

--------------------------------------------------------------------------------

 

or to work for Executive or any other Person, including, without limitation, a
Competing Business.  During the Term of this Agreement and for a period of two
years after termination of Executive’s employment hereunder (upon expiration of
the Term or otherwise), Executive shall not directly or indirectly (either on
behalf of the Executive or any other Person) hire any Company Employee or
respond to inquiries seeking employment from any Company Employee.  This
paragraph only applies to persons who are actively employed as Company Employees
or were Company Employees within one (1) year of the time of any such actual or
attempted solicitation, hiring or inquiry.

(e)Executive acknowledges that (A) in connection with rendering the services to
be rendered by Executive hereunder, Executive will have access to and knowledge
of Confidential Information, the disclosure of which would place the Company or
its subsidiaries at a competitive disadvantage, causing irreparable injury, and
(B) the services to be rendered by Executive hereunder are of a special and
unique character, which gives this Agreement a peculiar value to the Company,
the loss of which may not be reasonably or adequately compensated for by damages
in an action at law, and that a material breach or threatened breach by
Executive of any of the provisions contained in this Section 9 will cause the
Company irreparable injury.  Executive, therefore, agrees that the Company shall
be entitled, in addition to any other right or remedy, to a temporary,
preliminary and permanent injunction, without the necessity of proving the
inadequacy of monetary damages or the posting of any bond or security, enjoining
or restraining Executive from any such violation or threatened violations.

(f)Executive further acknowledges and agrees that due to the uniqueness of his
services and confidential nature of the information he will possess, the
covenants set forth herein are reasonable and necessary for the protection of
the business and goodwill of the Company; and it is the intent of the parties
hereto that if, in the opinion of any court of competent jurisdiction, any
provision set forth in this Section 9 is not reasonable in any respect, such
court shall have the right, power and authority to modify any and all such
provisions in such a manner as to such court shall appear not unreasonable and
to enforce the remainder of this Section 9 as so modified.”

2.The Employment Agreement is hereby amended by adding the following provision
as a new final Section 25 to the Employment Agreement:

 

“25.Forum Selection; Consent to Jurisdiction. The exclusive forum for any action
to enforce this Agreement, as well as any action relating to or arising out of
this Agreement, shall be the state or federal courts of the State of Texas. 
With respect to any such court action, Executive and the Company hereby (a)
irrevocably submit to the personal jurisdiction of such courts; (b) consent to
service of process; (c) consent to venue; and (d) waive any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction, service of process, or venue.  Executive and the Company
further agree that the state and federal courts of the State of Texas are
convenient forums for any dispute that may arise from this Agreement and that
neither party shall raise as a defense that such courts are not convenient
forums.”

3.Except as expressly amended hereby, the terms of the Employment Agreement
shall be and remain unchanged and the Employment Agreement as amended hereby
shall remain in full force and effect.

 

Page 3 of 4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
by its duly authorized representative on the day and year first above written.

 

BUILDERS FIRSTSOURCE, INC.

 

 

 

By:  /s/ Donald F. McAleenan



       Authorized Officer

 

 

EXECUTIVE

 

 

/s/ M. Chad Crow

M. Chad Crow

 

Page 4 of 4

 